DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated November 01, 2021 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. 


In the instant case, the claims are directed to a method (claims 1-7), system (claim 8-14), computer-readable medium (15-20). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture of composition of matter).

Step2A analysis:
Based on the claims being determined to be within of the four categories (Step 1),
it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract idea of “Mental Process".

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 8 and 15: 
“generating statistical data associated with the first event based on the information and the second content” (mental process)

Claim 2, 9 and 16:
“determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link” (mental process)
“determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation” (mental process) 
“and determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content” (mental process)

Claim 3, 10 and 17:
 “determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link” (mental process)
“determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation” (mental process)

Claim 4, 11 and 18:
“determining a content indicating lack of the object from the first content” (mental process)

Claim 5, 12 and 19:
“determining a tag of the second content, wherein the tag indicates a cause of the result” (mental process)
“generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag, wherein the attribute comprises at least one of an identifier, quantity, a geographic location, and time of the object” (mental process)

Claim 7 and 14:
“determining a content indicating the result from the second content” (mental process)
“determining a tag of the content indicating the result” (mental process)

	Step 2A: Prong 2 analysis:
	This judicial exceptions are not integrated into a practical application. In particular the
additional elements in claim 8  “electronic device”, "at least one processor; and a memory connected in communication with the at least one processor" are mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

	Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one processor and a memory connected in communication with the at least one processor coupled to perform the claimed process of performing
system operations to generate statistical data, determine search keywords amount to no more than mere instructions to apply the exception using a system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, claims 1, 8 and 15 recite the following limitations, which are considered a mere data gathering limitations:

	Claim 1, 8 and 15 recite(s):	
“obtaining a first content based on a first search keyword indicating a first event and a second search keyword indicating an object related to the first event” (Insignificant extra-solution activity – mere data gathering, MPEP 2106.05(g))
“obtaining information associated with an attribute of the object from the first content” (Insignificant extra-solution activity – mere data gathering, MPEP 2106.05(g))
“obtaining a second content based on the first search keyword and a third search keyword indicating a result at least caused by the first event”  (Insignificant extra-solution activity – mere data gathering, MPEP 2106.05(g))
The claims are not patent eligible.

Dependent claim(s) 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.

Claim 2, 9 and 16:
“obtaining a first webpage link based on the first search keyword and the second search keyword” (Insignificant extra-solution activity – mere data gathering, MPEP 2106.05(g))

Claim 3, 10 and 17:
“obtaining a second webpage link based on the first search keyword and the third search keyword” (Insignificant extra-solution activity - mere data gathering, MPEP 2106.05(g))
“and obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content” (Insignificant extra-solution activity - mere data gathering, MPEP 2106.05(g))



“obtaining the information from the content indicating lack of the object” (Insignificant extra-solution activity - mere data gathering, MPEP 2106.05(g))


Claim 6, 13 and 20:
“wherein the tag comprises a tag indicating a category of the cause and a tag indicating an item associated with the category” (Insignificant extra solution activity - Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))


Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Beard (US Patent Application Publication No. US 20180004825 A1).

Regarding claim 1, Beard teaches a method comprising: obtaining a first content based on a first search keyword indicating a first event and a second search keyword indicating an object related to the first event; (See Beard [0014] “the search criteria for identifying the resources, documents, events [Thus, indicating an event [i.e. a first event]], entities, or other data include one or more of: first search criteria [i.e. a first search keyword] relating to the resources, second search criteria [i.e. a second search keyword]  relating to the documents [Thus, an object], third search criteria relating to the events,” See also Beard [0107-0108] "The resources, documents, events, entities, and other objects may be represented as respective data objects Resource, document, event, entity, and other data objects can be associated with each other. The identified resources may meet the search criteria or may be associated with the identified documents, events [Thus, indicating an event [i.e. a first event]], entities, or other objects that meet the search criteria." See also Beard [0109] “At block 603, the system 300 generates a user interface configured to display the identified resources and attributes associated with the identified resources. [Thus, obtaining content [i.e. first content]” Examiner notes the broadest reasonable interpretation of “search keyword” is a search criteria. Also note that “a first event” is a type of information [i.e. data object])

obtaining information associated with an attribute of the object from the first content; (See Beard Fig. 6 Showing at block 602 identify resources and related information [i.e. first content] that meet search criteria, at block 603 display the results and attributes associated with resources [Thus, obtaining information associated with an attribute of the object from the first content] See also Beard Fig. 1K showing obtaining information details (150k) associated with attributes (130k) of the object (document)  from the first content .)

obtaining a second content based on the first search keyword and a third search keyword indicating a result at least caused by the first event; and (See Beard Fig. 1N Showing obtaining multiple source matches and document hits [Thus, at least a second content] based in keywords. Also showing examples with three keywords [Thus, at least a first and a third keywords])

generating statistical data associated with the first event based on the information and the second content. (See Beard Fig. 1F, [0056] “The metrics can be similar to the metrics displayed in the aggregate information as discussed above. In the example of FIG. 1F, the details pane 150 f shows a chart of the source's reporting [i.e. event] during the past 12 months [i.e. statistical data]” See also Beard [0061] “The history of events (e.g., activities, etc.) relating to a source, such as reporting and travel requests [i.e. second content], can be displayed under the history tab in the details pane 150 h. [Thus, information associated  to the events and source]” Thus, generating statistical data associated with the first event based on the information and the second content.)

(See Beard [0056] “FIG. 1F illustrates a user interface 120 f in which a summary about a source is displayed. The details pane 150 f can also be used to display information about a particular source (e.g., selected source). The details pane 150 f can include various tabs, such as summary [i.e. determining a content], reporting, keywords, history, etc.”  See also Beard Fig. 1F  Showing summary 150f with lack of language [i.e. lack of object], and language attribute (130f) was set to Japanese [i.e. first content]. Thus, obtaining a content indicating lack of the language [i.e. object]  from source 32 [i.e. first content].)


Regarding claim 5, Beard teaches all the limitations of claim 1. Beard also teaches wherein generating the statistical data comprises: determining a tag of the second content, wherein the tag indicates a cause of the result; and (See Beard [0049] “FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics relating to the sources in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. Type 1 and Type 2 [i.e. tags] can refer to different types of reports that are generated within the law enforcement agency. See also Fig. 1H, [0061] “Type of events/activities may include reports, travel requests, accomplishments, or other types of events (e.g., source opening, source closing, etc.) [i.e. tags] [Thus, determining a tag for at least a second content]” Thus, determining a tag of the second content, wherein the tag indicates a cause of the result)

(See Beard Fig. 1B, [0045-0046] “The user interface 120 b can include an attributes pane 130 b...The attributes can be grouped according to category... Each attribute may be displayed with a histogram and the number or count [i.e. quantity] of sources  that have the attribute. For instance, “Open” attribute under the “Source Status” category is displayed with a histogram as well as the number of sources having the “Open” attribute... also include a source pane 140 b, which displays the sources [i.e. objects associated with the first event based on the information and the tag] included in the search results. The source pane 140 b can display information relating to sources, such as source number [Thus, an identifier]” See also Beard [0048] “the details pane 150 b can provide an aggregate summary [i.e. statistical data] about the sources. In the example of FIG. 1B, the details pane 150 b displays a map of the U.S. showing the distribution of sources in different states [i.e. geographic location].” See also Beard [0043] “FIG. 1A illustrates a user interface 110 a for entering search criteria for identifying resources and/or documents. The user interface 110 a includes a section for entering criteria relating to documents 111 a and also a section for entering criteria relating to sources 112 a...The search criteria relating to documents can include text search (e.g., keyword search), document properties or metadata, timeframe [thus, time of the object], etc. The search criteria relating to sources can include birthplace, travel countries, languages, religions, race, gender, skills, etc. The search criteria relating to location [i.e. geographic location] can include office, group, city, state, country, etc.”)

Regarding claim 6, Beard teaches all the limitations of claim 5. Beard also teaches wherein the tag comprises a tag indicating a category of the cause and a tag indicating an item associated with the category. (See Beard Fig. 1J, [0063] “The document can have properties such as case classification, case type, document type (e.g., report Type 1, report Type 2, etc.) [i.e.  tag indicating a category], office, threat issue, author, file name [i.e. a tag indicating an item associated with the category], case number, source, serial (e.g., document number), synopsis (e.g., title, summary, short description, etc. for the content of the document), group, type, date received, library ID, document title, etc.”)

Regarding claim 7, Beard teaches all the limitations of claim 5. Beard also teaches wherein determining the tag of the second content comprises: determining a content indicating the result from the second content; and determining a tag of the content indicating the result. (See Beard Fig. 1H Showing results 150h identified by a type of event [i.e. tag]. In this example the selected content is a travel event [i.e. second content]. See also Beard [0062] “When the user clicks on a travel event [Thus, a tag of the content indicating the result is determined], e.g., on the history timeline shown in FIG. 1H, a pop-up pane or window 160 i can be shown to display the details for the event. [Thus, determining a content indicating the result from the second content]”)

Regarding claim 8, Beard teaches all of the elements of claim 1 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 11, Beard teaches all of the elements of claim 4 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11.

0141). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12.

Regarding claim 13, Beard teaches all of the elements of claim 6 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Beard teaches all of the elements of claim 7 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14.

Regarding claim 15, Beard teaches all of the elements of claim 1 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 18, Beard teaches all of the elements of claim 4 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.

Regarding claim 19, Beard teaches all of the elements of claim 5 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums 0024) Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19.

Regarding claim 20, Beard teaches all of the elements of claim 6 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 20.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent Application Publication No. US 20180004825 A1), in view of Yu (US Patent Application Publication No. US 20150248484 A1).

Regarding claim 2, Beard teaches all limitations of claim 1.

Beard does not explicitly teach wherein obtaining the first content comprises: obtaining a first webpage link based on the first search keyword and the second search keyword; determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation; and determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content.

However, Yu discloses wherein obtaining the first content comprises: obtaining a first webpage link based on the first search keyword and the second search keyword; (See Yu [0006] “the search engine may use the detected keywords to determine which pages to display to an end user when the end user enters a keyword on the search engine. [Thus, obtaining a first webpage link]” See also Yu Fig. 9 Showing Keyword-Page pairing table 902, For example 910,  Internal CMS Page URL 904 [i.e. first webpage link], Example Paired keyword(s) 908 “red shoes” [i.e. first search keyword and the second search keyword])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard (Beard [0109] system 300) to incorporate the teachings of Yu to include Keyword-Page pairing (Yu Fig.8 , [0184]) to obtain a first webpage link based on the first search keyword and the second search keyword [Beard [0014]). 



Yu also discloses, determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms [i.e. a first historical search keywords] searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content [i.e. first webpage link]; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “first webpage link”] [Thus, based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation; and (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms searched [i.e. a first historical search keywords is searched] in a search engine (e.g., the search engine 110) that resulted in visits to the digital content; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “first webpage link” is clicked]  [Thus, determining a first historical webpage link clicked when the first historical search keyword is searched based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content. (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content [Thus, determining a web page content]. The network traffic history of a user may include, but is not limited to, search terms searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. first webpage link]”)

Regarding claim 3, Beard teaches all limitations of claim 1.

Beard does not explicitly teach wherein obtaining the second content comprises: obtaining a second webpage link based on the first search keyword and the third search keyword; determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation; and obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content.


However, Yu discloses wherein obtaining the second content comprises: obtaining a second webpage link based on the first search keyword and the third search keyword; (See Yu [0006] “the search engine may use the detected keywords to determine which pages to display to an end user when the end user enters a keyword on the search engine. [Thus, obtaining a second webpage link]” See also Yu Fig. 9 Showing Keyword-Page pairing table 902. Showing an example with four keywords under Paired keyword(s) 908 [Thus, at least a first and third keyword], and Public Page URL 906 [i.e. second webpage link])



One would be motivated to do so to improve search results (Yu [0004])

Yu also discloses, determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms [i.e. a second historical search keyword] searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content [i.e. second webpage link]; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage links [Thus, it can be a “second webpage link”] [Thus, based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation; and (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms searched [i.e. a second historical search keywords is searched] in a search engine (e.g., the search engine 110) that resulted in visits to the digital content; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “second webpage link” is clicked] 
 [Thus, determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation]”)

obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content. (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content [Thus, determining a web page content]. The network traffic history of a user may include, but is not limited to, search terms searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. second webpage link]”)

Regarding claim 9, Beard in view of Yu teaches all of the elements of claim 2 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Beard in view of Yu teaches all of the elements of claim 3 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.


Regarding claim 16, Beard in view of Yu teaches all of the elements of claim 2 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Beard in view of Yu teaches all of the elements of claim 3 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 7:30am - 4:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OSCAR WEHOVZ/Examiner, Art Unit 2161   



































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161